

                                                                  EXHIBIT 10.4

                       PROGRESSIVE SOFTWARE HOLDING, INC.
                             2002 STOCK OPTION PLAN

                            Effective: August 6, 2002


                        ---------------------------------




                       PROGRESSIVE SOFTWARE HOLDING, INC.
                             2002 STOCK OPTION PLAN


1.       Purpose

     Progressive  Software Holding,  Inc. (the "Company") desires to attract and
retain the best available  talent and encourage the highest level of performance
by employees and other persons who perform  services for the Company in order to
serve the best  interests  of the Company  and its  stockholders.  By  affording
eligible persons the opportunity to acquire proprietary interests in the Company
and by providing them incentives to put forth maximum efforts for the success of
the Company's business, the Progressive Software Holding, Inc. 2002 Stock Option
Plan  (the  "Plan")  is  expected  to  contribute  to the  attainment  of  those
objectives.

2.       Options and Shares of Common Stock Subject to the Plan

     Option  grants  under the Plan may be granted in the form of (i)  incentive
stock  options  ("incentive  stock  options")  as provided in Section 422 of the
Internal  Revenue Code of 1986, as amended (the "Code"),  to purchase  shares of
the Series A Common Stock,  $.01 par value per share, of the Company,  or if the
Series A Common  Stock  shall no longer  exist as  provided in Article IV of the
Company's  Certificate of  Incorporation,  the Common Stock,  $.01 par value per
share, of the Company (the "Common  Stock");  (ii) options to purchase shares of
Common  Stock  which are not  intended  to qualify as  incentive  stock  options
("non-qualified options") (unless otherwise indicated, references in the Plan to
"options" include  incentive stock options and  non-qualified  options) or (iii)
any combination of the foregoing as the Committee (as defined in paragraph 3(a))
shall  determine.  The maximum  aggregate number of shares of Common Stock as to
which options may be granted from time to time under the Plan is 418,386 shares.
The shares  available  may be in whole or in part,  as the Board of Directors of
the  Company  (the  "Board of  Directors")  shall  from time to time  determine,
authorized  but  unissued  shares or issued  shares  reacquired  by the Company.
Unless  otherwise  provided  by the  Committee,  shares  covered  by  expired or
terminated  options will be available  for  subsequent  option  grants under the
Plan.  Any  shares  issued  by the  Company  in  respect  of the  assumption  or
substitution of outstanding  options from a corporation or other business entity
by the Company shall not reduce the number of shares available for option grants
under the Plan.

3.       Administration

     (a) The  Plan  shall  be  administered  by a  committee  (the  "Committee")
consisting  of not less  than two  members  of the  Board of  Directors  who are
selected  by the Board of  Directors.  The term  "Committee"  shall refer to the
Board of  Directors  if at any time no  committee  of the Board of  Directors is
constituted to administer the Plan.

     (b) The Committee shall have plenary  authority in its discretion,  subject
to and not  inconsistent  with the express  provisions  of the Plan (i) to grant
options,  (ii) to  determine  the  purchase  price of the shares of Common Stock
covered by each option, (iii) the term of each option, (iv) the persons to whom,
and the time or times at which  options  shall be  granted,  (v) the  number  of
shares to be covered by each  option,  (vi) to  designate  options as  incentive
stock options or non-qualified  options,  (vii) to interpret the Plan, (viii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (ix) to
determine  the terms and  provisions  of the option  agreements  as described in
paragraph  14  (which  need  not be  identical),  and  (x)  to  make  all  other
determinations deemed necessary or advisable for the administration of the Plan.
Except to the extent  prohibited  by any  applicable  law,  rule or  regulation,
including,  without limitation, the requirements applicable under Section 162(m)
of the Code to any  option  granted  under the plan  intended  to be  "qualified
performance-based compensation," or the requirements for any award granted under
the Plan to an officer or  director  to be covered by any  exemptive  rule under
Section 16 of the  Securities  Exchange Act of 1934,  as amended (the  "Exchange
Act")  (including  Rule 16b-3, or any successor rule, as the same may be amended
from time to time),  the Committee may delegate to one or more of its members or
to one or more agents such administrative  duties as it may deem advisable,  and
the  Committee or any person to whom it has  delegated  duties as aforesaid  may
employ one or more persons to render  advice with respect to any  responsibility
the Committee or such person may have under the Plan.

     (c) The Committee may employ attorneys,  consultants,  accountants or other
persons and the Committee,  the Company and its officers and directors  shall be
entitled to rely upon the advice,  opinions or  valuations  of any such persons.
The Committee shall have full discretionary  authority in all matters related to
the discharge of its  responsibilities  and the exercise of its authority  under
the Plan. All actions taken and all  interpretations  and determinations made by
the Committee in good faith shall be final and binding upon all persons who have
received option grants, the Company and all other interested  persons. No member
or  agent  of  the  Committee  shall  be  personally   liable  for  any  action,
determination or interpretation  taken or made in good faith with respect to the
Plan or  option  grants  made  thereunder,  and all  members  and  agents of the
Committee and the Board of Directors shall be fully indemnified and protected by
the Company in respect of any such action, determination or interpretation.

4.       Eligibility; Factors to be Considered in Granting Options

     (a) Subject to the  limitations  on the granting of options  otherwise  set
forth in the Plan,  option  grants will be limited to  employees  and  directors
(whether or not also  employees)  of the Company or a Subsidiary  (as defined in
the  last  sentence  of this  paragraph  4(a))  and to  individuals  who are not
employees but who provide  services to the Company or a Subsidiary,  but only to
the extent any such  non-employees  (i) are natural  persons;  (ii) provide bona
fide  services to the Company or a Subsidiary;  and (iii) provide  services that
are not in connection  with the offer or sale of the Company's or a Subsidiary's
securities in a capital-raising  transaction,  and do not directly or indirectly
promote or  maintain a market for the  Company's  or a  Subsidiary's  securities
(such service  providers who are neither employees nor directors are referred to
in the Plan as "consultants").  In determining the eligible  individuals to whom
options  shall be granted and the number of shares to be covered by each option,
the  Committee  shall take into account the nature of the  individuals'  duties,
their present and potential contributions to the success of the Company and such
other  factors as it shall deem relevant in connection  with  accomplishing  the
purposes  of the Plan.  An  eligible  individual  who has been  selected  by the
Committee to participate  in the Plan and who holds an outstanding  option under
the Plan is  referred  to in the  Plan as an  "optionee."  As used in the  Plan,
"Subsidiary" shall mean any present or future corporation which is or would be a
"subsidiary  corporation"  of the  Company  as such term is  defined  in Section
424(f) of the Code.

     (b) Option grants may be granted  singly,  in  combination or in tandem and
may be  made  in  combination  or in  tandem  with,  in  replacement  of,  or as
alternatives  to, awards or grants under any other  employee plan  maintained by
the Company and/or any Subsidiary. No incentive stock option shall be granted to
any  individual  otherwise  eligible  to  participate  in the Plan who is not an
employee of the Company or a Subsidiary  on the date of granting of such option.
An  optionee  who has been  granted an option or  options  under the Plan may be
granted additional options, subject to such limitations as may be imposed by the
Code on the  grant of  incentive  stock  options.  No grant of  incentive  stock
options  (under the Plan and any other  "incentive  stock  option"  plans of the
Company,  any Subsidiary and any "parent  corporation" of the Company within the
meaning of Section 424(e) of the Code) shall result in the aggregate fair market
value of Common Stock with respect to which  "incentive  stock options"  (within
the meaning of Section 422 of the Code,  but without regard to subsection (d) of
such  Section) are  exercisable  for the first time by any  employee  during any
calendar year  (determined  at the time the  incentive  stock option is granted)
exceeding  $100,000 and any options  granted in such  calendar year which do not
qualify   hereunder  as  "incentive   stock  options"  shall  be  deemed  to  be
non-qualified options..

     (c)  Notwithstanding  any  other  provision  contained  in the  Plan to the
contrary,  the maximum  number of shares of Common Stock which may be subject to
options  granted under the Plan to any single  optionee during any calendar year
shall not exceed 150,000 shares of Common Stock.

     (d) The  adoption  of the Plan shall not be deemed to give any  employee of
the Company or any  Subsidiary  or any other  person any right to be selected to
participate  in the Plan or to be  granted an option  under the Plan.  No person
shall have any rights or claims  under the Plan  except in  accordance  with the
provisions of the Plan and the applicable option agreement.



5.       Purchase Price

     (a) The  purchase  price of a share of the  Common  Stock  covered  by each
option shall be determined by the Committee,  but,  subject to paragraphs  5(b),
shall, in the case of any incentive  stock option,  not be less than 100% of the
fair market value (as hereinafter defined, the "Market Value") of a share of the
Common  Stock on the date  such  incentive  stock  option is  granted,  and such
purchase  price of any option  granted  under the Plan shall not be reduced,  by
action of the  Committee  or the Board of Directors  or  otherwise,  at any time
after the date such option is granted  (subject to Section 11(a)).  For purposes
of the Plan,  the Market  Value of a share of Common  Stock shall be the closing
price for a share of Common Stock on the date of the  determination,  or if such
date is not a trading  day,  then on the most  recently  preceding  trading day;
provided,  however,  that for purposes of any incentive  stock  options  granted
under the Plan,  such  Market  Value  shall be  determined  subject  to  Section
422(c)(7) of the Code.  The closing  price for a share of Common Stock shall be:
(i) if the Common  Stock shall be listed or admitted to trading on any  national
securities  exchange,  the  average  of the last  reported  sales  prices on the
specified  days (or if there is no reported sale on any such trading  date,  the
average of the closing bid and asked prices on such trading  date);  (ii) if the
Common  Stock is not traded or  admitted to trading on any  national  securities
exchange,  the  closing  price,  if  reported,  or if the  closing  price is not
reported,  the average of the closing bid and asked  prices,  as reported by The
Nasdaq  Stock  Market(R)or  similar  source  or, if no such  source  exists,  as
furnished  by two members of the National  Association  of  Securities  Dealers,
Inc.,  selected by the Committee for that purpose,  on the specified  dates;  or
(iii) if the Common  Stock is not traded or admitted to trading on any  national
securities  exchange or The Nasdaq Stock  Market(R),  the closing  price on such
dates as  determined  in good faith by the  Committee or the Board of Directors.
The  Committee  shall  determine  the date on which an option  under the Plan is
granted,  provided that such date is consistent with the Code and any applicable
rules or regulations thereunder. In the absence of such determination,  the date
on  which  the  Committee  adopts  a  resolution  granting  an  option  shall be
considered  the date on which such option is granted,  provided  the optionee to
whom the  option is  granted  is  promptly  notified  of the grant and an option
agreement is duly executed as of the date of the resolution.  The purchase price
shall be subject to adjustment as provided in paragraph 11(a).

     (b) No incentive  stock  option  shall be granted to an employee  under the
Plan who owns  (within the meaning of Section  424(d) of the Code),  at the time
the option is granted,  more than ten percent (10%) of the total combined voting
power of all  classes of stock of the  Company or a  Subsidiary  or any  "parent
corporation"  of the Company  within the meaning of Section  424(e) of the Code.
This  restriction  does not apply if at the time such incentive  stock option is
granted  the  option  exercise  price per share of Common  Stock  subject to the
option is at least  110% of the Market  Value of a share of Common  Stock on the
date such incentive  stock option is granted,  and the incentive stock option by
its terms is not  exercisable  after the expiration of five years from such date
of grant.

6.       Terms of Option Grants

     The term of each option  granted  under the Plan shall be determined by the
Committee  and  set  forth  in the  option  agreement  evidencing  such  option,
provided,  however,  that, subject to paragraph 5(b) and earlier  termination as
provided in paragraphs 9 and 10, no option shall be  exercisable  after ten (10)
years from the date such option was granted.

7.       Exercise; Loans


     (a) Subject to the provisions of the Plan, an option granted under the Plan
shall become vested and exercisable as determined by the Committee and set forth
in the option  agreement  evidencing  such  option.  The  Committee  may, in its
discretion,  determine  as a  condition  of any  option,  that  all or a  stated
percentage  of the option  shall only become  exercisable,  in  installments  or
otherwise,  after  completion of a specified  period of service with the Company
and the Subsidiaries or subject to any other condition or conditions.

     (b)  The   Committee   may  also,  in  its   discretion,   accelerate   the
exercisability of any options at any time and provide,  in any option agreement,
that the option shall become immediately exercisable as to all or any portion of
the shares of Common  Stock  remaining  subject to the option on or  following a
Change of Control (as defined in this  paragraph).  The date upon which a Change
of Control  occurs  shall be referred to herein as an  "acceleration  date").  A
"Change of Control" shall be deemed to have occurred as of the first day any one
or more of the following conditions shall have been satisfied:

          (i)  Any  individual,  corporation  (other  than  the  Company  or any
     Subsidiary), partnership, trust, association, pool, syndicate, or any other
     entity  or any  group of  persons  acting in  concert  (other  than (x) any
     employee  benefit plan (or any trust forming a part thereof) of the Company
     or any  Subsidiary or (y) any person or group of persons who shall directly
     or  indirectly  own twenty  percent (20%) or more of the Common Stock to be
     distributed as of the "Effective  Date" in connection with the consummation
     of the  "Plan"  (as such  terms  are  defined  in the  Reorganization  Plan
     referred to in paragraph 12 hereof)) becomes the beneficial  owner, as that
     concept is defined in Rule 13d-3 promulgated by the Securities and Exchange
     Commission  under the Exchange Act of securities of the Company  possessing
     either  (X)  thirty  percent  (30%)  or more of the  voting  power  for the
     election of directors of the Company or (Y) thirty percent (30%) or more in
     value of the outstanding  equity securities (or the right to acquire thirty
     (30%) per cent or more) of the Company;

          (ii) There shall be consummated any  consolidation,  merger,  or other
     business combination involving the Company or the securities of the Company
     in which (X) holders of voting securities of the Company  immediately prior
     to such consummation own, as a group,  immediately after such consummation,
     voting  securities of the Company (or, if the Company does not survive such
     transaction,   voting   securities  of  the   corporation   surviving  such
     transaction) having less than fifty percent (50%) of the total voting power
     in an  election  of  directors  of the  Company  (or such  other  surviving
     corporation) or (Y) holders of equity securities of the Company immediately
     prior  to  such  consummation  own,  as a  group,  immediately  after  such
     consummation, equity securities of the Company (or, if the Company does not
     survive such transaction,  voting  securities of the corporation  surviving
     such  transaction)  having  less than  fifty  percent  (50%) of the  equity
     securities of the Company (or such other surviving corporation);

          (iii) During any period of two (2) consecutive years,  individuals who
     at the  beginning of such period  constitute  the  directors of the Company
     cease for any reason other than voluntary resignation, death, disability or
     retirement to constitute at least a majority  thereof  unless the election,
     or the nomination for election by the Company's  shareholders,  of each new
     director of the Company was approved by a vote of at least two-thirds (2/3)
     of the directors of the Company then still in office who were  directors of
     the Company at the beginning of any such period; or

          (iv) There shall be consummated any sale,  lease,  exchange,  or other
     transfer (in one transaction or a series of related transactions) of assets
     representing  all or  substantially  all of the assets of the Company (on a
     consolidated  basis) to a party which is not  controlled by or under common
     control with the Company either before or after such  transaction or series
     of related transactions.

     (c) An option may be exercised  at any time or from time to time  (subject,
in the case of an incentive stock option, to such restrictions as may be imposed
by the  Code),  as to any or all full  shares  of  Common  Stock as to which the
option has become  exercisable.  Notwithstanding  the  foregoing  provision,  no
option  may be  exercised  without  the prior  consent  of the  Committee  by an
employee  who is  subject  to  Section  16(b)  of the  Exchange  Act  until  the
expiration of six months from the date of the grant of the option.

     (d) The  purchase  price of the  shares as to which an option is  exercised
shall be paid in full to the  Company at the time of  exercise;  payment  may be
made (i) in cash, which may be paid by check, or other instrument  acceptable to
the Company;  (ii) with the consent of the Committee,  and subject to such terms
and  conditions as it may  determine,  by delivery of shares of the Common Stock
which have been owned by the optionee  exercising  such option for more than six
months (or such longer or shorter  period of time  required to avoid a charge to
earnings for financial accounting  purposes),  valued at the Market Value on the
date of exercise,  or (iii) at the  discretion of the  Committee,  in accordance
with a  cashless  exercise  program  (through  broker  accommodation),  if  any,
established by the Committee.  In addition,  the optionee exercising such option
shall  promptly  pay to the Company in cash any amount  necessary to satisfy all
applicable  Federal,  state or local  tax  requirements  (and in no event  shall
Common  Stock be  delivered  with  respect to such option until all such amounts
have been fully paid to the Company). The Committee may permit such amount to be
paid in shares of Common  Stock  previously  owned by the optionee for more than
six months  prior to such  payment  (or such  longer or  shorter  period of time
required to avoid a charge to earnings for financial accounting purposes),  or a
portion of the shares of Common Stock that  otherwise  would be  distributed  to
such optionee upon exercise of the option (provided, however, that the amount of
any Common  Stock so withheld  shall not exceed the amount  necessary to satisfy
the Company's or any Subsidiary's required tax withholding obligations using the
minimum statutory  withholding rates for Federal,  state,  local and foreign tax
purposes,  including payroll taxes, that are applicable to supplemental  taxable
income), in either case, based on the Market Value of such shares on the date of
payment, as determined by the Committee,  or a combination of cash and shares of
such Common Stock. The Company or a Subsidiary shall, to the extent permitted by
law,  have the right to  deduct  any such  taxes  from any  payment  of any kind
otherwise due to such optionee.

     (e)  Except  as  provided  in  paragraphs  8, 9 and 10, no  options  may be
exercised  at any time  unless the  holder  thereof  is then an  employee  of or
performing services for the Company or one of its Subsidiaries.

     (f) Upon,  but not until,  the exercise of an option or portion  thereof in
accordance  with the Plan,  the applicable  option  agreement and such rules and
regulations as may be  established  by the  Committee,  the holder thereof shall
have the rights of a  stockholder  with respect to the shares issued as a result
of such exercise.

     (g) The Company may make loans to such optionees as the  Committee,  in its
discretion,  may  determine  (including a holder who is a director or officer of
the Company) in connection  with the exercise of options granted under the Plan;
provided, however, that the Committee shall not authorize the making of any loan
where the possession of such  discretion or the making of such loan would result
in a  "modification"  (as defined in Section  424 of the Code) of any  incentive
stock option.  Such loans shall be subject to the following terms and conditions
and such  other  terms and  conditions  as the  Committee  shall  determine  not
inconsistent  with the Plan. Such loans shall bear interest at such rates as the
Committee  shall  determine  from time to time,  which  rates may be below  then
current  market rates  (except in the case of incentive  stock  options).  In no
event may any such loan exceed the fair market  value,  at the date of exercise,
of the  shares  covered by the  option,  or portion  thereof,  exercised  by the
holder.  No loan shall have an initial term exceeding  five years,  but any such
loan may be renewable at the discretion of the Committee. When a loan shall have
been made,  shares of Common  Stock having a fair market value at least equal to
the  principal  amount of the loan shall be pledged by the holder to the Company
as  security  for  payment of the unpaid  balance of the loan.  Every loan shall
comply with all applicable laws, regulations and rules of the Board of Governors
of  the  Federal  Reserve  System  and  any  other  governmental  agency  having
jurisdiction.

8.       Transferability of Options

     (a) Except as otherwise provided in this paragraph 8, options granted under
the Plan shall not be transferable otherwise than by will or the laws of descent
and  distribution,  and may be exercised during the lifetime of the optionee who
received such option only by such optionee.

     (b) No  transfer  of any  options  by  will  or the  laws  of  descent  and
distribution  shall be effective to bind the Company unless the Committee  shall
have been  furnished with (i) written notice thereof and with a copy of the will
and/or such  evidence as the  Committee  may deem  necessary  to  establish  the
validity of the transfer and (ii) an agreement by the  transferee to comply with
all the terms and  conditions  of the  option  grant that are or would have been
applicable  to the  individual to whom the option was granted and to be bound by
the acknowledgments  made by such individual in connection with the grant of the
option.

     (c) With the approval of the  Committee  and subject to such  conditions as
the Committee may prescribe,  an optionee may, upon providing  written notice to
the  Secretary  of the  Company,  elect to transfer  any or all such  optionee's
non-qualified options to such optionee's spouse, children, grandchildren and the
spouses  of  children  and  grandchildren  or to trusts  for the  benefit of the
optionee  and/or  any of the  foregoing  family  members of the  optionee  or to
partnerships  in which the  optionee  and/or  such  family  members are the only
partners ("Permitted Transferees");  provided, however, that no such transfer by
any optionee may be made in exchange for  consideration  and  following any such
transfer the option may not be subsequently  transferred;  and provided further,
however, that following any such transfer, the exercise, vesting and termination
provisions of such option and the Plan shall continue to be applied with respect
to the optionee who transferred such option.

     (d) If any rights exercisable by the optionee or benefits deliverable to an
optionee under the Plan have not been exercised or delivered,  respectively,  at
the time of the  optionee's  death,  such  rights  shall be  exercisable  by the
optionee's Designated  Beneficiary,  and such benefits shall be delivered to the
Designated  Beneficiary,  in accordance  with the provisions of the Plan and the
applicable  option  agreement.   The  "Designated   Beneficiary"  shall  be  the
beneficiary or beneficiaries  designated by the optionee in a writing filed with
the Committee in such form and at such time as the Committee shall require. If a
deceased  optionee  fails  to  designate  a  beneficiary,  or if the  Designated
Beneficiary  does not  survive  the  optionee,  any rights  that would have been
exercisable by the optionee and any benefits distributable to the optionee shall
be exercised by or distributed to the legal  representative of the estate of the
optionee.  If a deceased  optionee  designates a beneficiary  but the Designated
Beneficiary  dies  before the  Designated  Beneficiary's  exercise of all rights
under the Plan or the option  agreement or before the complete  distribution  of
benefits to the  Designated  Beneficiary  under the option  agreement,  then any
rights that would have been exercisable by the Designated  Beneficiary  shall be
exercised  by  the  legal   representative  of  the  estate  of  the  Designated
Beneficiary,  and any benefits distributable to the Designated Beneficiary shall
be  distributed  to the legal  representative  of the  estate of the  Designated
Beneficiary.

9.       Termination of Service

     (a) Unless  otherwise  determined by the Committee and stated in the option
agreement, and subject to such restrictions as may be imposed by the Code in the
case of any incentive  stock options,  in the event that the employment or other
period of service with the Company and the  Subsidiaries  of an optionee to whom
an option has been  granted  under the Plan shall be  terminated  (except as set
forth in paragraph 10), such option may,  subject to the provisions of the Plan,
be  exercised  (to the extent that the  optionee was entitled to do so under the
Plan and the optionee's option agreement at the termination of his employment or
period of service) at any time within three months after such  termination,  or,
in the case of an employee whose termination results from retirement from active
employment at or after age 55 (as  determined by the Committee in its good faith
discretion)  within one year after such  termination,  but in no case later than
the date on which the option expires; provided, however, that any option held by
an employee or  consultant  whose  employment  or service  with the Company or a
Subsidiary is terminated  for cause (as  determined by the Committee in its good
faith  discretion)  shall  forthwith  terminate,  to the extent not  theretofore
exercised.

     (b) Options  granted  under the Plan shall not be affected by any change of
duties or position so long as the optionee  holding any such option continues to
be  an  employee,   director  or  consultant  of  the  Company  or  any  of  its
Subsidiaries,  subject to any applicable limitations on the holding of incentive
stock options.  Any option agreement,  or any rules and regulations  relating to
the Plan,  may contain  such  provisions  as the  Committee  shall  approve with
reference to the  determination of the date employment or period of service with
the Company and any  Subsidiary  terminates and the effect of leaves of absence.
Any such rules and regulations  with reference to any option  agreement shall be
consistent  with  the  provisions  of the  Code  and any  applicable  rules  and
regulations thereunder.

     (c) Nothing in the Plan or in any option granted pursuant to the Plan shall
confer upon any employee,  director or  consultant  any right to continue in the
employ  of,  or in  any  other  relationship  with,  the  Company  or any of its
Subsidiaries  or  interfere in any way with the right of the Company or any such
Subsidiary to terminate any such employment or other relationship at any time.


10.      Death or Total Disability of Optionee

     If an optionee  ceases to be an  employee,  director or  consultant  of the
Company  or any  Subsidiary  by reason of "total  disability,"  such  optionee's
option  may be  exercised,  to the  extent  that  the  optionee  or a  Permitted
Transferee of the option was entitled to do so at the  termination of employment
or service with the Company or such a Subsidiary, as set forth herein and in the
optionee's option agreement  (subject to the restrictions set forth in paragraph
7 or otherwise  applicable  with respect to persons  subject to Section 16(b) of
the Exchange Act) at any time within one year after the date of such termination
of employment or service, but in no case later than the date on which the option
expires.  If an optionee shall die while an employee,  director or consultant of
the Company or its  Subsidiaries  or within  three months (or, in the case of an
employee whose  termination  results from  disability or retirement  from active
employment  at or after age 55, within one year) after the  termination  of such
employment or other  relationship  with the Company or such a Subsidiary  (other
than  termination for cause),  such optionee's  option may be exercised,  to the
extent that the optionee or a Permitted Transferee of the option was entitled to
do so at the  termination  of  employment  or service with the Company or such a
Subsidiary (or at the date of death,  if later),  as set forth herein and in the
optionee's  option  agreement  by the  optionee,  a legatee or  legatees  of the
optionee   under  the  optionee's   last  will,  by  the   optionee's   personal
representatives  or  distributees or by the Permitted  Transferee,  whichever is
applicable,  at any time within one year after the date of the optionee's death,
but in no case  later than the date on which the option  expires.  For  purposes
hereof, "total disability" is defined as the permanent inability of an optionee,
as a result of accident or sickness, to perform any and every duty pertaining to
such  optionee's  occupation or  employment  for which the optionee is suited by
reason  of the  optionee's  previous  training,  education  and  experience,  as
determined by the Committee in its good faith  discretion,  and, for purposes of
incentive stock options granted under the plan,  "total  disability"  shall mean
"permanent and total disability," as defined in Section 22(e)(3) of the Code.

11.      Adjustment upon Changes in Capitalization, etc.

     (a)  Notwithstanding  any  other  provision  of the  Plan,  in the event of
distributions  to holders of Common  Stock  other than a normal  cash  dividend,
changes in the outstanding Common Stock by reason of stock dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations,  reorganizations,  liquidations,  "spin-offs"  or  similar  capital
changes, the Committee may, in its sole discretion, make such adjustments to the
number,  class and kind of shares  available  under the Plan and to the  number,
class, kind and price of shares available under any outstanding option as it may
deem  appropriate to prevent  dilution or enlargement of the rights of optionees
or  otherwise to reflect such capital  changes.  Any such  determination  by the
Committee  shall be  conclusive.  No  adjustment  shall be made in respect of an
incentive  stock option if such  adjustment  would  disqualify such option as an
incentive  stock  option  under  Section  422  of  the  Code  and  the  Treasury
Regulations thereunder, unless the Committee determines otherwise. No adjustment
shall be made in the minimum  number of shares  with  respect to which an option
may be  exercised  at any  time.  Any  fractional  shares  resulting  from  such
adjustments to options shall be eliminated.

     (b) In the event of a Change of  Control,  in addition to or in lieu of the
any acceleration of outstanding options described in paragraph 7(b):


          (i) In its  discretion,  and on such terms and  conditions as it deems
     appropriate,  the Committee may provide,  either by the terms of the option
     agreement  applicable to any option or by  resolution  adopted prior to the
     occurrence of the Change of Control,  that any outstanding  option shall be
     adjusted by  substituting  for Common Stock subject to such option stock or
     other securities of the surviving  corporation or any successor corporation
     to the Company,  or a parent or subsidiary thereof, or that may be issuable
     by another corporation that is a party to the transaction  resulting in the
     Change  of  Control,  whether  or not such  stock or other  securities  are
     publicly  traded,  in which event the aggregate option exercise price shall
     remain the same and the amount of shares or other securities subject to the
     option shall be the amount of shares or other  securities  which could have
     been purchased on the closing date or expiration  date of such  transaction
     with the  proceeds  which would have been  received by the  optionee if the
     option  had been  exercised  in full (or with  respect to a portion of such
     option,  as determined by the Committee,  in its discretion)  prior to such
     transaction  or  expiration  date and the  optionee  exchanged  all of such
     shares in the transaction.

          (ii) In its  discretion,  and on such terms and conditions as it deems
     appropriate,  the Committee may provide,  either by the terms of the option
     agreement  applicable to any option or by  resolution  adopted prior to the
     occurrence of the Change of Control,  that any outstanding  option shall be
     converted  into a right to receive cash on or following the closing date or
     expiration date of the transaction resulting in the Change of Control in an
     amount equal to the highest  value of the  consideration  to be received in
     connection with such  transaction  for one share of Common Stock,  less the
     per share option exercise price of such option, multiplied by the number of
     shares of Common Stock subject to such option, or a portion thereof.

          (iii) The  Committee  may, in its  discretion,  provide that an option
     cannot be exercised after such a Change of Control, to the extent that such
     option is or becomes fully  exercisable on or before such Change of Control
     and/or  is  subject  to  any  acceleration,  adjustment  or  conversion  in
     accordance with paragraph 7(b) or the foregoing  subparagraphs  (i) or (ii)
     of this paragraph 11(b).

No  optionee  shall have any right to  prevent  the  consummation  of any of the
foregoing acts affecting the number of shares of Common Stock  available to such
optionee.  Any actions or  determinations  of the Committee under this paragraph
11(b) or paragraph 7(b) need not be uniform as to all outstanding  options,  nor
treat all optionees identically.  Notwithstanding the foregoing adjustments,  in
no event may any option be  exercised  after ten (10) years from the date it was
originally granted.

12.      Stock Appreciation Rights.

     (a) Grant and Exercise.  The Committee may grant stock appreciation  rights
in  conjunction  with all or any part of any option  granted  under the Plan.  A
"stock appreciation right" means the right to surrender to the Company all (or a
portion) of an option in exchange for an amount equal to the difference  between
(i) the  Market  Value,  as of the date such  option  (or  portion  thereof)  is
surrendered,  of the  shares of Common  Stock  covered  by such  option (or such
portion  thereof),  subject,  where  applicable,  to the pricing  provisions  in
paragraph  12(b)(ii),  and (ii) the aggregate  exercise price of such option (or
such portion thereof). In the case of a non-qualified option, such rights may be
granted either at or after the time of the grant of such option.  In the case of
an incentive  stock  option,  such rights may be granted only at the time of the
grant of such option. A stock  appreciation  right or applicable portion thereof
granted  with  respect  to a given  option  shall  terminate  and no  longer  be
exercisable  upon the termination or exercise of the related option,  subject to
such provisions as the Committee may specify at grant where a stock appreciation
right is granted with respect to less than the full number of shares  covered by
a related option.

     A stock  appreciation  right may be exercised  by an  optionee,  subject to
Section 12(b),  in accordance  with the procedures  established by the Committee
for such purpose. Upon such exercise,  the optionee shall be entitled to receive
an amount  determined  in the manner  prescribed  in  paragraph  12(b).  Options
relating to exercised stock  appreciation  rights shall no longer be exercisable
to the extent that the related stock appreciation rights have been exercised.

     (b) Terms and  Conditions.  Stock  appreciation  rights shall be subject to
such terms and conditions,  not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

          (i) Stock  appreciation  rights shall be exercisable only at such time
     or times and to the  extent  that  options to which  they  relate  shall be
     exercisable  in  accordance  with the  provisions  of  paragraph 7 and this
     paragraph 12 of the Plan;  provided,  however,  that any stock appreciation
     right  granted to an optionee  subject to Section 16(b) of the Exchange Act
     subsequent  to the grant of the  related  option  shall not be  exercisable
     during  the first  six (6)  months  of its term  unless  the grant has been
     approved in accordance with the approval  requirements of Rule  16b-3(d)(1)
     or (2), except that this special limitation shall not apply in the event of
     death or total  disability of the optionee  prior to the  expiration of the
     six-month  period.  The  exercise  of  stock  appreciation  rights  held by
     optioned who are subject to Section  16(b) of the Exchange Act shall comply
     with Rule 16b-3 promulgated thereunder, to the extent applicable.

          (ii) Upon the  exercise  of a stock  appreciation  right,  an optionee
     shall be  entitled  to  receive an amount in cash  and/or  shares of Common
     Stock  equal in value to the  excess  of the  Market  Value of one share of
     Common  Stock  over the option  price per share  specified  in the  related
     option  multiplied  by the  number of shares in  respect of which the stock
     appreciation right shall have been exercised, with the Committee having the
     right to  determine  the form of  payment.  When  payment  is to be made in
     shares of Common Stock, the number of shares to be paid shall be calculated
     on the  basis of the  Market  Value of the  Common  Stock as of the date of
     exercise.

          (iii) Stock appreciation rights shall be transferable only when and to
     the extent that the underlying option would be transferable under paragraph
     8 of the Plan.

          (iv) Upon the exercise of a stock  appreciation  right,  the option or
     part  thereof to which such stock  appreciation  right is related  shall be
     deemed to have been  exercised for the purpose of the  limitation set forth
     in  paragraph  2 of the Plan on the number of shares of Common  Stock to be
     issued  under the  Plan,  but only to the  extent  of the  number of shares
     issued under the stock  appreciation right at the time of exercise based on
     the value of the stock appreciation right at such time.

          (v) In its sole  discretion,  the Committee may grant  "limited" stock
     appreciation  rights  under this  paragraph  12, i.e.,  stock  appreciation
     rights  that  become  exercisable  only in the event of a Change of Control
     subject to such terms and conditions as the Committee may specify at grant.
     Such limited stock appreciation rights shall be settled solely in cash.


13.      Effective Date; Compliance with Law; Optionee Acknowledgments

     (a) The Plan shall be effective as of the "Effective Date" set forth in the
Company's  First  Amended  Plan of  Reorganization  of  Tridex  Corporation  and
Progressive  Software,  Inc.  filed  pursuant to Chapter 11 of the United States
Bankruptcy Code (the  "Reorganization  Plan") provided that such  Reorganization
Plan shall be approved and confirmed by the bankruptcy court having jurisdiction
over the Reorganization  Plan. The Committee  thereafter may, in its discretion,
grant options under the Plan,  the grant,  exercise or payment of which shall be
expressly  subject to the conditions that, to the extent required at the time of
grant,  exercise or payment, (i) if the Company deems it necessary or desirable,
a  Registration  Statement  under the  Securities  Act of 1933,  as amended (the
"Securities Act"), with respect to such shares shall be effective,  and (ii) any
requisite  approval or consent of any governmental  authority of any kind having
jurisdiction over options granted under the Plan shall have been obtained.

     (b) If at any time counsel to the Company  shall be of the opinion that any
sale or delivery of shares of Common Stock  pursuant to an option under the Plan
is or may be in the circumstance  unlawful or result in the imposition of excise
taxes on the Company or any Subsidiary under the statutes,  rules or regulations
of any  applicable  jurisdiction,  the Company  shall have no obligation to make
such sale or delivery,  or to make any  application  or to effect or to maintain
any  qualification  or registration  under the Securities Act, or otherwise with
respect to shares of Common Stock or option  grants under the Plan and the right
to exercise any option shall be suspended until, in the opinion of such counsel,
such sale or delivery  shall be lawful or will not result in the  imposition  of
excise taxes on the Company or any Subsidiary.

     (c) The  Committee  may  require  each  person  receiving  Common  Stock in
connection  with an award under the Plan to represent and agree with the Company
in  writing  that  such  person is  acquiring  the  shares  of Common  Stock for
investment  without a view to the distribution  thereof.  The Committee,  in its
absolute  discretion,   may  impose  such  restrictions  on  the  ownership  and
transferability of shares of Common Stock purchasable or otherwise receivable by
any person under any award as it deems appropriate.  Any such restrictions shall
be set forth in the applicable option agreement, and the certificates evidencing
such  shares may  include any legend that the  Committee  deems  appropriate  to
reflect any such  restrictions.  The  Committee  may require an optionee to give
prompt  written notice to the Company  concerning  any  disposition of shares of
Common Stock received upon the exercise of an incentive stock option within: (i)
two (2) years from the date of  granting  such  incentive  stock  option to such
optionee or (ii) one (1) year from the  transfer of such shares of Common  Stock
to such  optionee or (iii) such other period as the  Committee  may from time to
time  determine.  The  Committee  may direct that an optionee  undertake  in the
applicable  option  agreement  to give such notice  described  in the  preceding
sentence,  at such time and  containing  such  information  as the Committee may
prescribe,  and/or  that the  certificates  evidencing  shares of  Common  Stock
acquired by exercise of an incentive  stock option refer to such  requirement to
give such notice.

     (d) By accepting any benefit under the Plan,  each optionee and each person
claiming  under or through such optionee  shall be  conclusively  deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of the Plan and any action taken under the Plan by the Committee,
the Company or the Board of Directors,  in any case in accordance with the terms
and conditions of the Plan.

14.      Termination and Amendment

     The Plan shall be of unlimited duration;  provided,  however,  that, to the
extent  required by the Code, no incentive stock option may be granted under the
Plan on a date that is more than ten (10) years from the  effective  date of the
Plan set forth in paragraph 13. The Board of Directors  may suspend,  terminate,
modify or amend the Plan, provided that any modification or amendment that would
(a) increase the aggregate number of shares that may be issued under the Plan or
the  limitations  set forth in paragraph 4(c) on the maximum number of shares of
Common Stock that may be subject to options  granted to a single  optionee;  (b)
decrease  the minimum  option  exercise  price  requirements  of  paragraph 5 or
otherwise materially increase the benefits accruing to optionees under the Plan;
(c) extend the duration of the period during which  incentive  stock options may
be granted  under the Plan or the period  during which  options may be exercised
under  paragraph  6;  or (d)  modify  the  requirements  as to  eligibility  for
participation  in the Plan  shall be subject to the  approval  of the  Company's
stockholders,  except  that any such  increase  in  shares  of  Common  Stock or
decrease in option exercise price that may result from adjustments authorized by
paragraph  11 does not require such  approval.  If the Plan is  terminated,  the
terms of the Plan shall, notwithstanding such termination,  continue to apply to
awards  granted  prior  to  such  termination.   In  addition,   no  suspension,
termination,  modification  or amendment  of the Plan,  other than as may result
from  adjustments  authorized by paragraph  11, may,  without the consent of the
optionee  to whom an option  shall  theretofore  have been  granted,  materially
adversely  affect the rights of such optionee  under such option.  The Committee
may amend the terms of any option theretofore granted under the Plan,  including
any agreement evidencing any such option, retroactively or prospectively, but no
such  amendment,  other  than  as may  result  from  adjustments  authorized  by
paragraph  11,  shall  materially  impair the  previously  accrued  right of any
optionee under any outstanding option without his or her written consent.

15.      Written Agreements

     Each grant of options shall be evidenced by a written  agreement,  executed
by the optionee and the Company,  which shall contain such  restrictions,  terms
and conditions,  not inconsistent  with the terms and conditions of the Plan, as
the Committee may require.  Each such option  agreement shall state whether such
option will be treated as an incentive stock option or non-qualified option.

16.      Effect on Other Stock Plans; Governing Law

     (a) The adoption of the Plan shall have no effect on option  grants made or
to be made, pursuant to other stock plans or otherwise, to employees,  directors
or  consultants  of the  Company or its  Subsidiaries,  or any  predecessors  or
successors thereto.

     (b) The Plan shall be governed by and construed in accordance with the laws
of the  State of  Delaware,  without  regard  to such  state's  conflict  of law
provisions, and, in any event, except as superseded by applicable Federal law.



     IN WITNESS WHEREOF,  the Company has caused its duly authorized  officer to
execute this Plan as of the 6th day of August, 2002.


                                             PROGRESSIVE SOFTWARE HOLDING, INC.


                                            By: /s/ Christopher Sebes
                                                -------------------------------
                                            Name:   Christopher Sebes
                                            Title:  President and Chief
                                                    Executive Officer



